Case 1:18-cv-10919-DLC Document 56-1 Filed 12/14/20 Page 1 of 3




                       EXHIBIT C
                           Case 1:18-cv-10919-DLC Document 56-1 Filed 12/14/20 Page 2 of 3
2AO 133              (Rev. 8/06) Bill of Costs


                                                UNITED STATES DISTRICT COURT
                                                               Southern               District of              New York


          MELANIE RAYDO et al.                        Plaintiffs
                                                                                                                                 BILL OF COSTS
                                     V.
                                                                                                   Case Number: 18 Civ. 10919 (DLC)
 THE CITY OF NEW YORK, et al.                              Defendants
                                                                                                                                              Plaintiffs Melanie Raydo

     Judgment having been entered in the above entitled action on                                        5/21/2020                 against       and Daniel Lang                        ,
                                                                                                               Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          $

Fees for service of summons and subpoena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Fees of the court reporter for all or any part of the transcript necessarily obtained for use in the case

Fees and disbursements for printing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                0.00
Fees for witnesses (itemize on page two) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Fees for exemplification and copies of papers necessarily obtained for use in the case . . . . . . . . . . . . .
                                                                                                                                                                               20.00
Docket fees under 28 U.S.C. 1923 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Costs as shown on Mandate of Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Compensation of court-appointed experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . . .
                                     Deposition Transcripts                                                                                                                1,021.80
Other costs (please itemize) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                           1,041.80
                                                                                                                                              TOTAL            $

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                 DECLARATION

    I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the services
for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties in the
following manner:
         X
         u          Electronic service by e-mail as set forth below and/or.
         u          Conventional service by first class mail, postage prepaid as set forth below.
             s/ Attorney:                                                          /s

                                                         MaryBeth Allen, Senior Counsel
             Name of Attorney:
         The City of New York, New York City Police Officer Eric Rodriguez, et al.                                                                                 12/14/2020
For:                                                                                                                                                Date:
                                                              Name of Claiming Party

Costs are taxed in the amount of                                                                                                                        and included in the judgment.

                                                                                  By:
Clerk of Court                                                                            Deputy Clerk                                                                  Date
                  Case 1:18-cv-10919-DLC Document 56-1 Filed 12/14/20 Page 3 of 3
2AO 133       (Rev. 8/06) Bill of Costs


                                     UNITED STATES DISTRICT COURT
                                 WITNESS FEES (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                              ATTENDANCE         SUBSISTENCE           MILEAGE
                                                                                                                            Total Cost
          NAME , CITY AND STATE OF RESIDENCE                            Total              Total              Total        Each Witness
                                                              Days      Cost     Days      Cost     Miles     Cost


                                                                                                                                      $0.00



                                                                                                                                      $0.00


                                                                                                                                      $0.00



                                                                                                                                      $0.00



                                                                                                                                      $0.00



                                                                                                                                      $0.00


                                                                                                         TOTAL                        $0.00



                                                               NOTICE

      Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
      “Sec. 1924. Verification of bill of costs.”
         “Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit,
      made by himself or by his duly authorized attorney or agent having knowledge of the facts, that such item is correct and
      has been necessarily incurred in the case and that the services for which fees have been charged were actually and
      necessarily performed.”

      See also Section 1920 of Title 28, which reads in part as follows:
         “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

      The Federal Rules of Civil Procedure contain the following provisions:
      Rule 54 (d)
          “Except when express provision therefor is made either in a statute of the United States or in these rules, costs shall
      be allowed as of course to the prevailing party unless the court otherwise directs, but costs against the United States, its
      officers, and agencies shall be imposed only to the extent permitted by law. Costs may be taxed by the clerk on one day’s
      notice. On motion served within 5 days thereafter, the action of the clerk may be reviewed by the court.”

      Rule 6(e)
          “Whenever a party has the right or is required to do some act or take some proceedings within a prescribed period
      after the service of a notice or other paper upon him and the notice or paper is served upon him by mail, 3 days shall be
      added to the prescribed period.”

      Rule 58 (In Part)
         “Entry of the judgment shall not be delayed for the taxing of costs.”
